Walker, J.
These cases grow out of the same subject matter. They are between the same parties, and they present a most anomalous condition of things.
The appellees in 1189 are the plaintiffs in error in 1299, and under the counsel and direction of different attorneys they emphatically assert in the one case what they explicitly deny in the other.
It might, perhaps, be better to dismiss both these cases upon the mathematical principle that equal powers at antagonism neutralize each other; and, indeed, it may be the shortest road to justice that these cases should be dismissed without prejudice, and the parties instructed to employ counsel who can work together in unison.
But after considerable doubt and hesitation on our part as to what justice requires, we turn to the law, and dismiss No. 1189 for the reason that it is an attempted appeal from an interlocutory judgment.
And now as to No. 1299. We feel called on to reverse and dismiss this case, not only in view of the law of the case, but in view of the facts which disclose themselves upon the records of the two cases.
*372It is perfectly clear that W. D. Wood, who appears as attorney for the appellants in No. 1189, and virtually denies his administration upon the estate- of L. Boulware, did take out letters of administration in Leon county upon the- estate of said Boulware, and that he did accept the Virginia judgment in favor of J. H. C. Jones, guardian, etc., to be paid in due course of administration. This gentleman, in administering upon the estate of Boulware, took upon himself the obligations of a trustee for the creditors and heirs.
It was his duty to have defended against the claim as set up against the estate.
The claim was not in the first instance legally presented for allowance to the administrator. This Virginia judgment was not a claim to be accepted and approved by an administrator in Texas ; and if it had been, it was never properly presented ; the affidavit was totally insufficient.
" We feel it then to be our duty, in No. 1299, to reverse the judgment of the District Court and dismiss the cause, which is done.
■ Reversed and dismissed.